DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed 12/04/2018, is a continuation of 15/157,949, filed 05/18/2016 (abandoned), and 15/157,949 is a continuation of 13/718,288, filed 12/18/2012 (abandoned), which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/579,546, filed 12/22/2011. 

Status of the Claims
Claims 1-20 are pending; claims 1-8 and 15 are withdrawn (the elected species of invention include Nova-1 antigen and anti-Ri autoantibodies, PANDAS and testing/detecting; claims 9, 10 and 19 amended. Claims 9-20 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/25/2022 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous objections to claims 9 and 19 are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims 9 and 19 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “immunofluorescences assays” plural (see recited twice at claim 19). It appears that “immunofluorescences” should be recited as “immunofluorescence”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 as amended recites five steps (a-e), step b) is a step of testing for “a marker of a streptococcal infection”, step c) is a step of testing for” autoantibodies to a protein” as claimed using an immunofluorescence assay, step d) is a step testing the reactivity of the one or more autoantibodies to neuronal cells, and step e) is a step detecting a marker and one or more autoantibodies by immunofluorescence assay and determining the reactivity by the immunofluorescences assays.
Regarding step e), it is unclear if “a marker of streptococcal infection” is the same marker of step b) or rather if the claim is intended as communicating an additional, different step detecting or testing another different marker (different from step b). Specifically, it is not clear if the “detecting” e) and “testing” of step b) are one and the same step, or if these are two separate and distinct steps which require different actions.
Additionally, it is not clear what is encompassed by step d), “testing the reactivity”, for example it is unclear if testing the reactivity is merely done by testing the sample for the autoantibodies capable of interacting with neuronal cells (i.e., if their presence indicates reactivity) or rather if step d) requires additional testing steps to be performed (not presently recited). Step c) recites testing of autoantibodies is performed by immunofluorescence assay, and step e) recites that the reactivity is determined by “the immunofluorescences assays”. As a result, for the purpose of examination under 35 U.S.C. 103, the claim is interpreted as determining reactivity by testing/detecting (by immunofluorescence) the autoantibody/autoantibodies of step c. 

Maintained Grounds of Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 9-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and laws of nature/natural phenomenon without significantly more.
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	In the present claims 9 and 19, the independent claims each recite a judicial exception. See specifically the claim describes the exception by reciting steps of testing an obtained fluid sample for a marker of streptococcal infection (step b), see also reciting “detecting the presence or absence of a marker of a streptococcal infection…by an immunofluorescence assay (step d 9). 
In particular, the claims describe a judicial exception because the claims are directed to a naturally occurring correlation, namely the correlation between the marker and the streptococcal infection (i.e., the claim recites that the marker is indicative of infection, as such, when given broadest reasonably interpretation, step (a) is correlating an endogenous marker with infection). 
The natural relationship to which the claims are directed (i.e., the relation between the marker and Streptococcal infection) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring marker and the presence of infection. The correlation between the marker for infection and infection is a judicial exception as it exists in principle apart from any human action; the correlation at step (a) of claims 9 and 19 itself therefore cannot form the basis for eligibility. 
Further, the claims recite limitations directed to the suspicion of disease, see namely the sample is a sample obtained from a subject previously diagnosed and further “suspected of having a post-streptococcal disease selected from…” (from PANDAS, post-GABHS glomerulonephritis, rheumatic fever, autism, and Sydenham’s chorea, as claimed). The recited language indicates there is suspicion of disease from the recited list. Suspicion of disease is itself a judicial exception because suspicion of a disease is mental process (i.e., an abstract idea), as this amounts to a practitioner thinking about a possible diagnoses. Suspicion of disease takes place solely in the mind of the practitioner. 
Step 2A, Prong 2
The above discussed limitations are themselves insufficient to integrate the judicial exceptions into a practical application because they represent the judicial exceptions themselves and not a practical application thereof.
Claim 9 further recites step of “ obtaining a fluid sample”, “testing the fluid sample for a marker of streptococcal infection”, “testing the fluid sample for one or more autoantibodies that recognize an antigen” (see claimed antigens). However the testing steps are not limited to any particular testing technique/assay or reagent. Further, such a step, which amounts to merely testing a biological sample for a marker of a streptococcal infection is insufficient to integrate the judicial exception(s) because the purpose of the step is merely to obtain data. Such a step does not go beyond insignificant pre-solution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). The indicate step is further not tied, for example, to any particular machine or apparatus. 
In addition to the above indicated method steps, see also claim 19 recites “testing the reactivity of one or more autoantibodies in the sample to neuronal cells” (step c), and further recites determining reactivity by the immunofluorescences assays (step e). 
Similarly as above, such steps are directed to insignificant pre-solution activity (see is also data gathering), there is no additional limitation or element recited at the claimed steps which relies on or applies the judicial exceptions as indicated above, in some meaningful way such to amount to an integration into a practical application of the judicial exceptions. 
There are no other additional recited steps or elements recited at the dependent claims such to further apply, rely on or use the judicial exception in a manner that imposes meaningful limit on the judicial exception (not additional limitations that amount to a practical application of the judicial exceptions).
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Regarding the additionally claimed steps or elements (which are indicated above), further considered under step 2B, the recited steps of testing (testing for a marker of streptococcal infection and testing for autoantibodies (reactivity) to antigen from a protein selected from ELAVL2, ELAVL3, ELAVL4, Nova-1, Nova-2, Cdr1, Cdr2 and Cdr3 by immunofluorescence assay), fail to add significantly more because these steps fail to go beyond that which was considered routine and conventional in the relevant art. Specifically, it was well-known in the art at the time to perform evaluation of a subject testing for at least a marker for streptococcal infection in addition to testing for autoantibodies as claimed. See for example, Walker et al., Differential Diagnosis of Chorea, Curr. Neurol. Neurosci. Rep, 11, (2011), p. 385-395, teaching laboratory evaluation inclusive of both marker of streptococcal infection (ASO titer), as well as antineuronal antibodies (anti-Hu and anti-Yo) (see Table 2 at page 386). As further example see Kiryluk et al., Acute chorea and bilateral basal ganglia lesions in a hemodialysis patient, Kidney International, 73, (2008), p. 1087-1091, page 1089, Table is another example of a different diagnosis, testing a patient for both ASO and anti-hu autoantibodies. 
	Based on the evidence as cited above, the combination of testing for a streptococcal marker in addition to anti-neuronal autoantibodies was routinely performed in the assay art when providing differential diagnosis. 
Although the claims do further recite step (b) performed using an immunofluorescence assay, no particular or specific antibodies are recited. Further, the use of immunofluorescence assays for the detection of the claimed autoantibodies was also well known, routine and conventional in the assay art at the time, see also this position is further supported by Black et al., Serologic survey of adult patients with obsessive-compulsive disorder for neuron-specific and other autoantibodies, Psychiatry Research, 81, (1998), p.371-380 (IDS entered 12/04/2018), teaching immunofluorescence assay for such autoantibodies.
Also see Applicant’s own originally filed disclosure which supports such immunoassay techniques for the characterization of such autoantibody targets as those claimed were well known and routine in the assay art (see page 11, “Autoantibodies and/or antibodies can be detected in a sample by a variety of known methods. As described previously, these methods include, for example, Enzyme-linked Immunosorbent Assay (ELISA), ELISPOT-Assay, Western-Blot or Immunoassays. Such methods may comprise optical, radioactive, chromatographic methods, fluorescence detection methods, radioactivity detection methods, Coomassie-Blue staining, Silver staining or other protein staining methods, electron microscopy methods, methods for staining tissue sections by immunohistochemistry or by direct or indirect immunofluorescence, etc.”). See also the originally specification at para [0039]-[0042], this citation by Applicant further supports the well-known, routine and conventional nature of this assay technique. 
There is no additionally recited meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in the active steps of “testing” or “detecting that distinguish the claimed steps from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting marker for Streptococcal infection and autoantibodies to the claimed protein biomarker(s). See also MPEP 2106.05(g).
There is also evidence of record to indicate that the additional elements, alone or in combination, do not go beyond well-understood, routine and conventional activity in that others had previously measured the targets of the two recited steps as claimed. For all of these reasons, the additional steps/ elements in the claim, when considered alone or in combination, are insufficient to add significantly more.
Regarding the limitations specific to the subject from which the biological sample is from, i.e., “from a subject previously diagnosed with Streptococcal infection and suspected of having a post-streptococcal disease selected from the group consisting of pediatric autoimmune neuropsychiatric disorder associated with group A (PANDAS), post-group A beta-hemolytic streptococcal (GABHS) glomerulonephritis, rheumatic fever, autism, and Sydenham’s chorea”, such limitations also fail to add significantly more than the recited judicial exceptions because limitations specific to the subject fail to constitute a technical advancement or improvement to the method or the art. In particular, it is not the case that the active assay steps of the method would be performed any differently dependent on the subject from which the sample is obtained. Also, as discussed previously above, limitations specific to the suspicion of disease are themselves considered abstract ideas.
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van Toorn et al., Distinguishing PANDAS from Sydenham’s chorea: case report and review of the literature, European Journal of Paediatric Neurology, 8, (2004), p. 211-216 in view of Walker et al., Differential Diagnosis of Chorea, Curr. Neurol. Neurosci. Rep, 11, (2011), p. 385-395 and Black et al., Serologic survey of adult patients with obsessive-compulsive disorder for neuron-specific and other autoantibodies, Psychiatry Research, 81, (1998), p.371-380.
The prior art, namely van Toorn et al., teach Sydenham’s chorea and PANDAS share an array of neuropsychiatric symptoms and that distinguishing one from the other is important for therapy (differing therapies), however, can be challenging (abstract). Van Toorn teach performing assay (i.e., obtaining a sample, performing an ASO titer) to confirm streptococcal infection (see page 212, col. 1, para 1 and 2, confirming infection in a subject suspected of having a post-streptococcal disease including PANDAS or Sydenham’s chorea). See at page 212, col. 1, Sydenham’s chorea was considered as a diagnosis and prophylaxis administered. At page 212, col. 2, last paragraph, van Toorn teach PANDAS, when first presenting, can be easily misdiagnosed as Sydenham’s chorea. 
	van Toorn fails to teach, in addition to measuring ASO (antistreptolysin O antibody titer), also testing sample for autoantibodies that recognize an antigen from a protein selected from the group consisting of ELAVL2, ELAVL3, ELAVL4, Nova-1, Nova-2, Cdr1, Cdr2 and Cdr3 using an immunofluorescence assay.
	However, regarding differential diagnoses, see also Walker et al., Walker teach (regarding chorea, i.e., movement disorders), correct diagnosis is essential for appropriate genetic counselling and for future therapies (page 385, col. 1, para 1). See at Table 2, Walker present laboratory evaluation for a patient presenting with chorea, the evaluation including tests such as ASO (for the possible diagnosis of Sydenham’s chorea), and tests for antineuronal antibodies (e.g., anti-Hu, anti-Yo, for possible diagnosis of paraneoplastic syndromes). 
	See also Black et al. regarding serologic testing for autoantibodies, namely anti-Hu, anti-Yo and anti-Ri antibodies, Black teach assaying for said antibodies using indirect immunofluorescence methods (see page 375, col. 2, para 2).
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the evaluation of the subjects of van Toorn (those being evaluated for distinguishing features to differentiate PANDAS from Sydenham’s chorea) to further also screen for antineuronal antibodies (including anti-Hu and anti-Yo antibodies), thereby detecting the presence or absence of a marker of a streptococcal infection and at least one autoantibody in a fluid sample, in order to provide a differential diagnosis since chorea symptoms can also be indicative of other diagnoses such as paraneoplastic syndrome. One having ordinary skill would have been motivated to have expanded the panel of tests to include those as indicated in the Table (Table 2) of Walker in order to provide an accurate differential diagnosis and appropriate treatment. One having ordinary skill would have a reasonable expectation of success because it was known in the art at the time to evaluate both ASO titer and antineuronal antibodies as part of the same evaluation (as is shown by Walker). 
	It would have been further obvious to have used indirect immunofluorescence to detect the antineuronal autoantibodies (anti-Hu and anti-Yo) as an obvious matter of applying a known technique to a known method. In particular, it was known at the time to detect the antineuronal antibodies (e.g., Walker and Black), further it was known to detect the autoantibodies by way of indirect IF assay (Black). One having ordinary skill in the art would have recognized that applying the known detection technique would have yielded predictable results (namely resulted in detection of the serum autoantibodies). One having ordinary skill would have  reasonable expectation of success using an art recognized assay technique for its art recognized purpose (see Black is evidence that the technique is able and usable for detection of these targeted autoantibodies in a subject’s serum sample).
	Regarding claims 10 and 11, see the van Toorn teach ASO titer (antistreptolysin O antibody).
	Regarding claims 12 and 13, see the combination of the cited art addresses one or more antibodies as claimed (namely anti-Hu, antibodies that bind EVAVL2, EVAVL3, EVAL4, and anti-Yo autoantibodies).
	Regarding claims 16 and 17, see the combination of the art above is teaching a pediatric human subject (see e.g., van Toorn et al. teaching a case history, evaluating an eleven year old boy, page 211, col. 1, last paragraph).
	Regarding claim 18, see page 212, col. 1, para 2, van Toorn teach serum samples.
	Regarding claim 19, see the combination of the cited art as set forth in detail above. Claim 19 at step (b) recites a method for “detecting the presence or absence of a marker of streptococcal infection and reactivity of one or more autoantibodies with neuronal cells” the method comprising obtaining a biological sample from a subject as claimed, testing the sample for a marker of streptococcal infection, testing the same for autoantibodies that recognize an selected from the group consisting of ELAVL2, ELAVL3, ELAVL4, Nova-1, Nova-2, Cdr1, Cdr2 and Cdr3. 
See the claim, the method recites at step (d), testing the reactivity of the one or more autoantibodies to neuronal cells; and (e) detecting the presence or absence of a marker of a streptococcal infection and one or more autoantibodies by an immunofluorescences assay and determining the reactivity of the one or more autoantibodies with neuronal cells by immunofluorescences assay. Regarding “reactivity” of autoantibodies to neuronal cells, the originally filed specification indicates (para [0006]), an immune reaction to a streptococcal infection can result in the production of autoantibodies capable of reacting with neuronal cells and inducing a pathological condition. See also para [0009], the specification refers to “testing the reactivity… to neuronal cells”, reciting the autoantibodies recognize an antigen selected from those as claimed. Para [0038], the specification indicates these proteins can be expressed endogenously in neuronal cells. 
Considering the claimed step of testing reactivity (step d) fails to recite any particular additional steps required to be performed as part of the method, and since the claim recites at step e) determining reactivity…by immunofluorescences assays (and further when the claim language is given broadest reasonable interpretation) it appears that detecting autoantibody binding to the claimed antigens is tantamount with testing and determining reactivity to neuronal cells. As such, the combination of the cited art above addresses the claim
	Regarding claim 20, see as cited in detail above, the combination of the cited art is teaching autoantibodies that are anti-Hu and anti-Yo. 

Although claims 9-13 and 16-20 are previously rejected in detail above, the following rejection is also being made in the interest of compact prosecution in order to address the elected species of antigen/autoantibody (namely, Nova-1/anti-Ri autoantibody).
Claims 9-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van Toorn in view of Walker et al., Black et al., and Graus et al., Recommended diagnostic criteria for paraneoplastic neurological syndromes, J. Neurol. Neurosurg. Psychiatry, 75, (2004), p.1135-1140 (IDS entered 12/04/2018).
Van Toorn et al. teach a method as indicated in detail previously above (see above citation).
However, van Toorn fails to teach fails to teach, in addition to measuring ASO (antistreptolysin O antibody titer), also testing sample for autoantibodies that recognize an antigen from a protein selected from the group consisting of ELAVL2, ELAVL3, ELAVL4, Nova-1, Nova-2, Cdr1, Cdr2 and Cdr3 using an immunofluorescence assay.
Walker et al. is also as cited previously in detail above, namely teaching (regarding chorea, i.e., movement disorders), correct diagnosis is essential for appropriate genetic counselling and for future therapies (page 385, col. 1, para 1). See at Table 2, Walker present laboratory evaluation for a patient presenting with chorea, the evaluation including tests such as ASO (for the possible diagnosis of Sydenham’s chorea), and tests for antineuronal antibodies (e.g., anti-Hu, anti-Yo, for possible diagnosis of paraneoplastic syndromes). 
	Black et al. is also cited in detail previously above, teaching with regard to serologic testing for autoantibodies, namely anti-Hu, anti-Yo and anti-Ri antibodies, Black teach assaying for said antibodies using indirect immunofluorescence methods (see page 375, col. 2, para 2).
	See also Graus et al., Graus suggest that in order to definitively classify disorder (in the absence of a detected tumour) as PNS (paraneoplastic neurological syndromes), only well characterized onconeural antibodies should be relied upon (see teaching anti-Hu, anti-Yo, anti-CV2, anti-Ri, anti-Ma2 and anti-amphiphysin antibodies, page 1137, col. 2, last paragraph).
	It would have been obvious to have modified van Toorn et al. with the teachings of Walker and Black for the reasons as discussed in detail previously above (see above, as the same reasoning also applies presently).		
It would have been further obvious to have included in a screening panel, other PNS related autoantibodies (such as anti-Ri as claimed), to differentially diagnose disorders such as PANDAS or Sydenham’s chorea form paraneoplastic syndromes, because the art taught reliance should only be on well characterized onconeural antibodies when classifying PNS.  Put another way, based on the cited art, such additional autoantibodies (including testing for anti-Ri autoantibodies) would be expected to be useful and assist in a correct differential diagnosis (and treatment). One having ordinary skill in the art would have a reasonable expectation of success, considering the art recognized anti-Ri as one of the well characterized onconeural antibodies known in the art.

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks pages 6-7, see as indicated above, the previous rejections of claims are withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103, Applicant argues van Toorn does not teach obtaining a sample for a subject previously diagnosed with streptococcal infection (remarks page 8) and suspected of having a post-streptococcal disease. However, this argument is not persuasive, see for example van Toorn at page 212, col. 1, para 2, for example, subject was experiencing relapsing infection (“streptococcal involvement was once again confirmed by a raised ASOT). The patient had been previously diagnosed with streptococcal infection (see prior to para 2, para 2, confirmed by raised ASOT). Van Toorn detected streptococcal infection by ASOT at more than the initial detection time (see detected relapsing infection, therefore is detecting in a subject who is previously diagnosed). For this reason, remarks at pages 8-9 are not persuasive. 
Regarding the rejection of claims under 35 U.S.C. 101, at remarks page 10 Applicant indicates amendments to the independent claims. However, see the detailed rejection as indicated above, the rejection is maintained.
Applicant argues the claims are not directed to a judicial exception, Applicant argues though an abstract idea and law of nature may be recited, the additional elements clearly integrate the judicial exception(s) into a practical application (remarks page 11). However these arguments are not persuasive as none of the arguments (page 11) indicate exactly how the claims integrate into a practical application (the argument fails to identify the integration steps/limitations). 
Additionally, Applicant argues claims 9 and 19 are further limited in a meaningful way to recite a particular biological sample (i.e., fluid sample) from a particular subject, a particular set of markers and particular way (i.e., by immunofluorescence). 
However, see each of these limitations fails to amount to significantly more than the judicial exception(s) for the reasons as indicated in the rejection. In particular, obtaining a data sample and testing for a particular set of markers is data gathering activity, necessary for performing the judicial exception, as indicated in detail above. Applicant’s own originally filed disclosure supports such immunoassay techniques such as immunofluorescence were well known and routine in the assay art (see page 11, “Autoantibodies and/or antibodies can be detected in a sample by a variety of known methods. As described previously, these methods include, for example, Enzyme-linked Immunosorbent Assay (ELISA), ELISPOT-Assay, Western-Blot or Immunoassays. Such methods may comprise optical, radioactive, chromatographic methods, fluorescence detection methods, radioactivity detection methods, Coomassie-Blue staining, Silver staining or other protein staining methods, electron microscopy methods, methods for staining tissue sections by immunohistochemistry or by direct or indirect immunofluorescence, etc.”). The limitations directed to limiting the subject themselves fail to constitute significantly more than the judicial exception as well (it is not the case that the active assay steps of the method would be performed any differently dependent on the subject from which the sample is obtained). Also, as discussed previously above, limitations specific to the suspicion of disease are themselves considered abstract ideas.
Applicant further argues it was not routine and conventional prior to the claimed invention to detect a marker for streptococcal infection and autoantibodies that recognize an antigen as claimed (remarks pages 11-12). Applicant acknowledges each of Walker and Black, Applicant argues they each support unpredictability in regards to detecting a marker of streptococcal infection with one or more autoantibodies; however, this argument (regarding predictability) fails to establish the action of detection both a marker and autoantibodies as claimed was activity that goes beyond that which was routine and conventional. As indicated, the prior art does support that those having ordinary skill prior to the claimed invention were performing these active method steps (these actions do amount to routine and conventional activity). Further, as indicated in detail above these active steps are directed to insignificant pre-solution activity, necessarily performed in order to gather the data. 
For all of these reasons, Applicant’s arguments are not persuasive and the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641